DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-16 are currently under examination.
Information Disclosure Statement
The information disclosure statement (IDS) document(s) submitted on 07/19/2019 is/are in compliance with the provisions of 37 CFR 1.97. Accordingly, the IDS document(s) has/have been fully considered by the examiner.
Priority
Applicant’s claim for the benefit of priority under 35 U.S.C. 119(e) to provisional application 62/639,914, filed 03/07/2018, is acknowledged.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to 
Claim 1 recites “quantifying area of affected tissue”. The specification does not provide any definition or direct description of the step of “quantifying area” with sufficient details for one of ordinary skill in the art would understand that that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites “based on a calculated area and threshold density values diagnose or not an LVO relevant to a particular region”. However, the specification does not provide any details as how the diagnosis of the LVO relevant to a particular region is performed considering the calculated area and the threshold density values. Therefore the disclosure does not provide with sufficient details for one of ordinary skill in the art would understand that that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 11 recites “the phase of the series of CTA images is not calculated”. It appears that the inventor is providing a value to each phase identified by angiography since a calculation appears to be claimed. However, the specification does not provide a detailed description of such calculation and value. Therefore the disclosure does not provide with sufficient details for one of ordinary skill in the art would understand that that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 11 recites “within a middle range”. The claim is directed to a range for the density measurements. However, the specification does not provide any details on what the inventor considers as “a middle range” when applied to the contrast density. Therefore the disclosure does not provide with sufficient details for one of ordinary skill in the art would understand that that the 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims that depend directly or indirectly from claim 1 are also rejected due to said dependency.
Claim 1 recites “a plurality of CTA images obtained at different levels”. It is unclear what the “different levels” are directed to since the meaning of “levels” can be interpreted in various terms and function such as the level of contrast agent concentration, level of signal in general or level in the position of the image or level of time as examples, such that one of ordinary skill in the art would know how to avoid infringement, i.e., what exactly are the “different levels”. The specification does not provide any limiting definition for this term. Clarification is requested via amendment.
Claim 1 recites “quantifying area of affected tissue”. It is unclear as what limiting effect is intended with the function step of “quantifying area” since the quantification step is not described within the claim as either calculating the area or providing a quantification of a property, variable, parameter attached to the area rendering therefore the sentence unclear and indefinite. The specification does not provide a defined description of that “quantifying area” step. Clarification is requested via amendment. 

Claim 11 recites “within a middle range”. The claim is directed to a range for the density measurements. However, the specification does not provide any definite definition for what the inventor considers as “within a middle range” so it is unclear in what way the condition “within a middle range” is intended as limitation such that one of ordinary skill in the art would know how to avoid infringement. Clarification is requested via amendments.  
Claim 11 recites “the phase of the series of CTA images is not calculated”. It appears that the inventor is providing a value to each phase identified by angiography since a calculation appears to be claimed. The specification does not provide any definite definition for the phase as being calculated. It is therefore unclear in what way the “phase” is calculated and what limitation is intended such that one of ordinary skill in the art would know how to avoid infringement. Clarification is requested via amendments.
Claim 11 recites “if ... density measurements between the ipsilateral and contralateral sides are within a middle range, displaying a warning to the physician that a mis-diagnosis is possible”. 
Examiner’s Comment – Prior Art Rejection of Indefinite Claims

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-4, 6-9, 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over Goyal (WO2014036638 A1; Pub.Date 03/13/2014; Fil.Date 09/04/2012).
a method of assessing relative flows of contrast agent through a volume of brain tissue from a series of computed tomography angiogram (CTA) images to assist in diagnosing a large vessel occlusion (LVO).Goyal teaches the method comprising the steps of: 
a. measuring contrast agent density across a plurality of CTA images obtained at different levels ([0012] performing CTA and CTP and [0027] for the CTP performed with a time series of CT images for assessing the blood flow and perfusion through the brain tissue as summarized in [0036) with injecting contrast agent and imaging “patient’s brain at different levels at time period t” with repeating acquisition at different times as different “phases of images, P1-Pn” and with [00089] contrast density calculated ) and displaying contrast agent density based on a color scale for different densities ([00036] “displaying each phase of CT images from steps b) and c) as a time sequenced series of images” and [00040]-[00044] with “displaying contrast density trend value” performed with “color coded map” and [00089] wherein a threshold in contrast intensity will define a zone wherein vasculature is perfused with the contrast agent);
b. over-layering boundaries of known vascular regions of each level (Figs. 6A and 7, with steps 52, 53 and 54 for “review of symptomatic and asymptomatic zones” “marking zones” then identifying zones of interest for Phase 1 and for other phases at each level and for overlaying zones of interest as in Fig. 6A) and quantifying areas of affected tissue in the known vascular regions for each level ([00088]-[00089] identifying area of interest including contralateral and ipsilateral regions and calculating the area of the zone of interest based on the color threshold value attached to the contrast density with calculations performed for each phases P1-Pn);
c. calculating an area of affected tissue in a known region ([00088]-[00089] identifying area of interest including contralateral and ipsilateral regions and calculating the area of the zone  based on a calculated area and threshold density values diagnose or not an LVO relevant to a particular region, since one of ordinary skill in the art would recognize that using based on zones having same calculated area sizes and the contrast density within the considered zone via variation of the contrast agent density during the all zones for the determination of the presence of a cervical vascular zone with occlusion/stenosis/blood vessel blockage was known in the art as suggested by Goyal with the motivation of providing a visual display for the clinician to assess the location of potential occlusion or stenosis within a large blood vessel (Table 4 and Table 5 and Fig.6A). 
Regarding the dependent claims 3-4, 6-9, 12-16, all the elements of these claims are instantly disclosed or fully envisioned by the combination of Goyal as shown in claim 1.

Regarding claim 4, Goyal teaches each phase of CT images includes a time value and time differences between each phase and density values are used to calculate any one of or a combination of a rate of rise/fall in density, time of peak opacification and mean transit time (MTT) ([00053] and Figs. 3-5 with three phases for mCTA with [00084]-[00086] change of contrast density over time and rate of change of density for each phase and [00064] with determination of the MTT).
Regarding claim 6, Goyal teaches the multi-phase protocol includes 3 phases and phase 1 is timed to correspond to peak arterial flow of contrast through the contralateral side, phase 2 is timed to correspond to peak venous flow of contrast through the contralateral side and phase 3 is timed to correspond to flow of contrast from the ipsilateral side ([00117] three phases P1-P3 wherein P1 corresponds to arterial perfusion with contrast arrival within both contralateral and ipsilateral zones, with P2 corresponding to the contrast clearance of the contralateral zone and P3 corresponds to the gradual contrast clearance of the ipsilateral side). 
Regarding claim 7, Goyal teaches the step of color coding each voxel of an image according to blood flow as calculated from any one of or a combination of time to peak, mean transit time and time to clear ([0028] “to produce separate maps of each of CBF, CBV, and MTT. The perfusion maps are typically color coded maps” with [0026] the blood flow being related to the determination of MTT).

Regarding claim 9, Goyal teaches comprising the step of calculating the phase of the single phase CTA images as early arterial, late arterial or venous based on a measurement of relative density of known arterial and venous structures during CTA imaging (with 3 phases and [0069]-[0070] first phase P1 corresponding to initial bolus propagation almost immediately after bolus injection through the artery as right middle cerebral artery branches starting to complete opacification, followed by phase P2 as [0071]-[0072] starting a decrease of contrast density within the arteries corresponding to the healthy sides as corresponding to the late arterial perfusion and initial venous perfusion since it is known in the art that perfusion starts within the artery and blood flow from the arteries to the  and followed by phase P3 when “almost all contrast has passed” for the healthy tissue or when the contrast does not flowing out and continue to accumulate during to a contrast due to probable blockage/stroke/occlusion).
Regarding claim 12, Goyal teaches the method is conducted from images of a CT perfusion (CTP) study ([0012] “CTP”)    
Regarding claim 13, Goyal teaches CTP data is used to calculate mean transit time and/or total volume of contiguous affected volume in 3D space ([00026] generating maps of mean transit time MTT). 
Regarding claim 14, Goyal teaches that the mCTA is used for the determination of ischemic stroke for the contralateral zones (Fig.6A and [00082]-[0084]) therefore considering each hemisphere of the brain with Goyal additionally teaching the calculation of the comparison between the density from phase P1 to phase Pn, wherein the phase P1 is corresponding to the arterial perfusion and the last phase Pn is the venous perfusion for contrast clearance from the vascular system (Table 5 and [00096] for clearance trends) with the comment associated with 
Regarding claims 15 and 16, Goyal teaches that the mCTA is used for the determination of ischemic stroke for the contralateral zones (Fig.6A and [00082]-[0084]) therefore considering each hemisphere of the brain with Goyal additionally teaching in Table 5 the clearance time shift between the contralateral and the ipsilateral sides (Table 5 4th column) and the wash out rate of the contrast or washout contrast density between phases (Table 5 3rd column) as to determine the intensity of the blockage or occlusion in the considered region of interest (Table 5 5th column and [00094] and [00096] slower clearance or contrast retention for blockage and ischemic level) therefore broadly reading on phase delay contrast density differences between the ipsilateral and contralateral sides and washout contrast density between different phases on the same sides is calculated to estimate intensity of ischemia beyond the LVO.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Goyal (WO2014036638 A1; Pub.Date 03/13/2014; Fil.Date 09/04/2012) as applied to claims 1, 3-4, 6-9, 12-16 and further in view of Neukirchen et al. (2010 Med. Phys. 37:6125-6141; Pub.Date 2010) and Pile-Spellman et al. (USPN 20160206816 A1; Pub.Date 07/21/2016; Fil.Date 01/15/2016)..
Goyal teaches a system and method as set forth above.
Goyal further teaches the cerebral blood flow and cerebral blood volume ([00064] CBV and CBF for determining also MTT).
Goyal does not specifically teach the step of interpolating density values between the CTA images at different levels and calculating volumes of affected tissue in step c as in claim 2.
However, Neukirchen teaches within the same field of endeavor of determining regional cerebral blood flow (Title and abstract and Fig.18) the common practice of performing temporal rd ¶ “By making use of spline interpolation in the temporal domain”) in order to increase the number of images in the CTA image time series to target enough image frame for processing the dynamic time-attenuation-curves as in Fig.4 reading on the step of interpolating density values between the CTA images at different levels.
Therefore it would have been obvious for a person of ordinary skill in the art before the time of filling the invention to have modified the system-method of Goyal with the step of interpolating density values between the CTA images at different levels, since one of ordinary skill in the art would recognize that using spline interpolation in the temporal domain of the neuroperfusion CT system for accessing the time-attenuation/intensity-curves was known in the art, as taught by Neukirchen. One of ordinary skill in the art would have expected that this modification could have been made with predictable results since both Neukirchen and Goyal teach the use of CT imaging for brain perfusion analysis. The motivation would have been to ideally provide an optimal number of data set for improved the accuracy of the determined TAC/TIC (Time Attenuation Curve/Time Intensity Curve) therefore for improving the MTT values and also for image artifact reduction, as suggested by Neukirchen (p.6140 col.2 2nd ¶).
Additionally, Pile-Spellman teaches within the same field of endeavor of CT imaging and regional cerebral blood flow assessment (Title, abstract and [0002] and Fig.4a and b) the practical use of calculating the tissue volume that is perfused ([0017] and [0057] “having previously calculated the volume of tissue that is being perfused”) therefore reading on calculating volumes of affected tissue in step c as claimed.
Therefore it would have been obvious for a person of ordinary skill in the art before the time of filling the invention to have modified the system-method of Goyal and Neukirchen with calculating volumes of affected tissue in step c, since one of ordinary skill in the art would recognize that calculating the volumes that are perfused was known in the art, as taught by Spellman. One of ordinary skill in the art would have expected that this modification could have .

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Goyal (WO2014036638 A1; Pub.Date 03/13/2014; Fil.Date 09/04/2012) as applied to claims 1, 3-4, 6-9, 12-16 and further in view of Syste de Jong (2015 MS thesis Technical Medicine University of Twente 91 pages; Pub.Date 2015)
Goyal teaches a system and method as set forth above.
Goyal further teaches the rate and volume of contrast injection is known ([00021] typical contrast bolus injection with rate and volume determined by the procedure followed) and teaches the determination of the CBF or cerebral blood flow for each of the considered zones and MTT ([00064]) using deconvolution algorithm ([00026]).
Goyal does not specifically teach the rate and volume of contrast injection correlated to density measurements as in claim 5.
However, Syste de Jong teaches within the same field of endeavor of quantifying the cerebral blood flow (Title and abstract) the deconvolution for accessing the CBF values are based on the consideration of the AIF or Arterial Input Function (P.17 and Fig.4) wherein the AIF is practically the bolus shape as being injected within the blood vessel of the patient and is modeled for deconvolution and access to CBF and MTT (p.23 and 24 ¶ Deconvolution method and Fig.7 with real bolus conditions) from the correlation of the shape of the observed time intensity curve observed by CT in the vasculature and the shape of the contrast injection bolus, therefore teaching the rate and volume of contrast injection correlated to density measurements as claimed.
Therefore it would have been obvious for a person of ordinary skill in the art before the time of filling the invention to have modified the system-method of Goyal with the rate and volume .

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Goyal (WO2014036638 A1; Pub.Date 03/13/2014; Fil.Date 09/04/2012) as applied to claims 1, 3-4, 6-9, 12-16 and further in view Takeuchi et al. (2003 Neurol. Med. Chir. 43:153-162; Pub.Date 2003) and in view of Takahashi et al. (2015 J. Stroke Cerebrovascular Dis. 24:635-641; Pub.Date 2015).
Goyal teaches a system and method as set forth above.
Goyal further teaches the cerebral blood flow and cerebral blood volume ([00064] CBV and CBF for determining also MTT) applied to regions of interest (Fig.6A).
Goyal does not specifically teach variations in boundaries between vascular regions between patients are analyzed from a pool of past data and correlated to a current patient to improve determination of a patient's vascular regions and threshold values for diagnosing LVO as in claim 10.
However, Takeuchi teaches within the same field of endeavor of quantification of the regional blood flow (Title and abstract) the development of 3D stereotaxic region of interest template in order to provide a fully automated accurate region of interest delineation on nd ¶) with the development of the standardized regions of interest (Fig.1) for the determination of regional cerebral blood flow rCBF (abstract and applied a template on blood flow images as in Fig. 5 with ROI delineation of 3DSRT) after modifications of the boundaries (p.155 col.2 2nd ¶) reading on variations in boundaries between vascular regions between patients are analyzed from a pool of past data. 
Additionally, Takahashi teaches within the same field of endeavor of CT tomographic perfusion with contrast agent (Title and abstract and p.636 col.2 2nd and 3rd ¶) the same automated Region of Interest-Determining Software (p.636 col.2 last ¶ to p.637 col.2 2nd ¶ with regions of interest as 12 segments of the brain as attached to different brain arterial territories as referred to the same ROI delineation of 3DSRT) wherein the boundaries of these regions of interest are automatically overlayed on the CT acquired imaged (Fig.1 and Fig.2). Additionally, Takahashi teaches that for each of the regions of interest or segment of the brain tissue, the CBF, cerebral blood flow is calculated, wherein the CBF is defined by Goyal as the ratio of the cerebral blood volume (CBV) and the mean transit time (MTT) ([00026]) with Takahashi discussing the use of the template as an improvement to the determination of the regional cerebral blood flow for assessing the presence of an occlusion, stroke or blockage in the vascular system as occlusive cerebrovascular disease (abstract and p.639 col.2 and p.640 col.1 “our study design could reduce the bias of CT level selection and ROI selection, our study may be considered to reflect more realistic data”) therefore reading on correlated to a current patient to improve determination of a patient's vascular regions and threshold values for diagnosing LVO.
Therefore it would have been obvious for a person of ordinary skill in the art before the time of filling the invention to have modified the system-method of Goyal with variations in boundaries between vascular regions between patients are analyzed from a pool of past data and correlated to a current patient to improve determination of a patient's vascular regions and threshold values for diagnosing LVO, since one of ordinary skill in the art would recognize that . 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Goyal (WO2014036638 A1; Pub.Date 03/13/2014; Fil.Date 09/04/2012) as applied to claims 1, 3-4, 6-9, 12-16 and further in view of Grunwald et al. (2007 in “Emergency Radiology: Imaging and Intervention” Marincek and Dondelinger Edts., Springer, 2007, Chapter 3.1 p.293-311; Pub.Date 2007) and in view of Mansy et al. (USPN 20030018276 A1; Pub.Date 01/23/2003; Fil.Date 07/01/2002).
Goyal teaches a system and method as set forth above.
Goyal does not specifically teach if the phase of the series of CTA images is not calculated and density measurements between the ipsilateral and contralateral sides are within a middle range, displaying a warning to the physician that a mis-diagnosis is possible as in claim 11.
However, Grunwald teaches within the same field of endeavor of using CT for imaging cerebral ischemia and blood flow (Title and introduction and p.297-300 ¶ 3.1.4.2 Computed Tomography wherein review of CT techniques applied to imaging cerebral ischemia and stroke) 
Therefore it would have been obvious for a person of ordinary skill in the art before the time of filling the invention to have modified the system-method of Goyal with if the phase of the series of CTA images is not calculated and density measurements between the ipsilateral and contralateral sides are within a middle range, displaying a warning to the physician that a mis-diagnosis is possible, since one of ordinary skills in the art would recognize that using a warning indicator to  indicate a mis-diagnosis was known in the art as taught by Mansy  and since the equal CT image density in ipsilateral and contralateral was known to be unsensitive to diagnose and locate an occlusion without CTA or perfusion CT with contrast agent as taught by Grunwald. One of ordinary skill in the art would have expected that this modification could have been made with predictable results since both Grunwald and Goyal teach the use of CT imaging for assessing regional cerebral blood flow and location of stroke/occlusion. The motivation would have been to ideally provide an indication to the user to direct the study to a more sensitive technique such as contrast perfusion CT with rCBF and MTT mapping to locate occlusions, as suggested by Grunwald (Fig.5).

Alternatively, claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Goyal (WO2014036638 A1; Pub.Date 03/13/2014; Fil.Date 09/04/2012) as applied to claims 1, 3-4, 6-
Goyal teaches a system and method as set forth above.
Goyal further teaches the cerebral blood flow and cerebral blood volume ([00064] CBV and CBF for determining also MTT).
Goyal does not teach specifically to calculate total volume of contiguous affected volume in 3D space as in claim 13.
However, Pile-Spellman teaches within the same field of endeavor of CT imaging and regional cerebral blood flow assessment (Title, abstract and [0002] and Fig.4a and b) the practical use of calculating the tissue volume that is perfused ([0017] and [0057] “having previously calculated the volume of tissue that is being perfused”) therefore reading on calculating total volume of contiguous affected volume in 3D space as claimed.
Therefore it would have been obvious for a person of ordinary skill in the art before the time of filling the invention to have modified the system-method of Goyal with calculating total volume of contiguous affected volume in 3D space, since one of ordinary skill in the art would recognize that calculating the volumes that are perfused was known in the art, as taught by Spellman. One of ordinary skill in the art would have expected that this modification could have been made with predictable results since both Pile-Spellman and Goyal teach the use of CT imaging for assessing regional cerebral blood flow. The motivation would have been to ideally provide the determination of the cerebral volume of normal, penumbra and dead/ischemic tissue being perfused for better diagnosis, as suggested by Pile-Spellman ([0051]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK M MEHL whose telephone number is (571)272-0572.  The examiner can normally be reached on Monday-Friday 9AM-6PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH M RAYMOND can be reached on (571) 270-1790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PATRICK M MEHL/            Examiner, Art Unit 3793                                                                                                                                                                                            
/MICHAEL J TSAI/            Primary Examiner, Art Unit 3785